Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 17 is objected to because of the following informalities:  
	Claim 17 discloses “applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment during a subsequent time interval ...” (lines 10-12), however, it should be “applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment; during a subsequent time interval ...” by adding “;” (semicolon).
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastide et al. (US 2019/0182168, hereinafter Bastide).

Regarding claim 1, Bastide discloses 
A method for dynamically managing workloads by one or more computing systems of a virtualized computing service provider, the virtualized computing service provider configured to provide a multi-tenant virtualized computing environment and receive service requests for endpoints in the multi-tenant virtualized computing environment (paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand), the method comprising: 
multi-tenant virtualized computing environment based on service requests received during the first time interval; based on the collected system health parameters, determining a system health status of the multi-tenant virtualized computing environment during the first time interval; based on the system health status during the first time interval, determining a first throttling threshold for service requests received during a second of the series of predetermined time intervals (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API are interval based; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand), wherein the first throttling threshold is limited to a minimum throttling threshold and maximum throttling threshold (paragraph [0055]: With embodiments, if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold). With embodiments, if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold));
during the second time interval, applying the first throttling threshold to service requests received during the second time interval; collecting system health parameters for the multi-tenant virtualized computing environment based on the service requests received during the second time interval; based on the collected system health parameters collected during the second time interval, determining an updated system health status of the multi-tenant virtualized computing environment during the second time interval (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling ;
when the updated system health status is determined to be unhealthy, decreasing the first throttling threshold by a first factor to determine a second throttling threshold (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is increased representing unhealthy system, the dynamic throttling threshold is decreased based on the equation above);
when the updated system health status is determined to be healthy, increasing the first throttling threshold by a second factor to determine the second throttling threshold (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is decreased representing healthy system, the dynamic throttling threshold is increased based on the equation above), 
wherein the second throttling threshold is limited to the minimum throttling threshold and maximum throttling threshold (paragraph [0055]: The minimum threshold and the maximum threshold may be set by a system administrator (e.g., based on a number of requests that the server 150a . . . 150n is to process in a unit of time, based on historic analysis of server performance or based on both of these factors);
applying the second throttling threshold for service requests received in a third of the series of predetermined time intervals; and continuing to update the throttling threshold as determined by changes to the system health status based on system health parameters collected during the third and subsequent ones of the series of predetermined time intervals (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response .

Regarding claim 2, Bastide discloses 
wherein the first factor is a multiplicative factor (paragraph [0042]: the dynamic throttling module 125 determines a total SLO response time (SLORT) by adding up the number of requests multiplied by the SLO response times of the requests).

Regarding claim 3, Bastide discloses 
wherein the second factor is an additive factor (paragraph [0042]: the dynamic throttling module 125 determines a total SLO response time (SLORT) by adding up the number of requests multiplied by the SLO response times of the requests).

Regarding claim 4, Bastide discloses 
wherein the system health parameters comprise latency for responding to the service requests (paragraph [0025): embodiments, the dynamic throttling module adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health), system throughput, service request failure rates, CPU usage, memory usage, backlog size, queue size, or a number of active threads.

Regarding claim 5, Bastide discloses 
collecting system health parameters for the multi-tenant virtualized computing environment based on service requests received during the third and subsequent ones of the series of predetermined time intervals; based on the system health parameters collected during the third and subsequent time intervals, determining a system health status of the multi-tenant virtualized computing environment during the third and subsequent time intervals; and based on the system health status during the third and subsequent time intervals, determining subsequent throttling thresholds for service requests for the multi-tenant virtualized computing environment (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple 

Regarding claim 6, Bastide discloses 
wherein the throttling threshold is applied to service requests from an identified user (paragraph [0028]: Control begins at block 200 with the load balancing server 110 receiving a request from a client 100a . . . 100n. In certain embodiments, the request is for a cloud service. In block 202, the dynamic throttling module 125 increments a request count. The request count represents a number of requests received so far in a time interval; paragraph [0029]: the dynamic throttling module 125 selects a current dynamic throttling threshold from a plurality of dynamic throttling thresholds based on the request).

Regarding claim 7, Bastide discloses 
further comprising sending a notification to users indicating that the throttling threshold has been applied (paragraph [0023]: Throttling requests may include slowing down requests (e.g., by introducing a delay, such as by storing the requests in a queue for delayed processing), redirecting requests (e.g., from one server to another server) or stopping requests (e.g., by returning an indication that the request cannot be processed or by returning an indication that the request cannot be processed or by issuing an error message to the client).

Regarding claim 8, Bastide discloses 
wherein throttling thresholds are determined by one or more gateways (paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself) of the multi-tenant virtualized computing environment (paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand) that are configured to receive service requests via an API (paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based).

Regarding claim 9, Bastide discloses 
A system, comprising: one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising (paragraph [0100]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
collecting system health parameters for a multi-tenant virtualized computing environment during a predetermined time interval; based on the collected system health parameters, determining a system health status of the multi-tenant virtualized computing environment; based on the system health status, determining a throttling threshold for service requests for the multi-tenant virtualized computing environment (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand);
applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment; during a subsequent time interval, determining an updated system health status of the multi-tenant virtualized computing environment based on system health parameters received during the subsequent time interval (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a ;
updating the throttling threshold based on the updated system health status; applying the updated throttling threshold for the further service requests (paragraph [0056]: there is a different dynamic throttling threshold (i.e., a maximum number of requests) that may be processed for each request source depending on the server health; paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem); and
continuing to update and apply throttling thresholds as changes to the system health status are detected during additional time intervals (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand).

Regarding claim 10, Bastide discloses 
further comprising computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the system to perform operations comprising (paragraph [0100]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
decreasing the throttling threshold when the system health status is determined to unhealthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is increased representing unhealthy system, the dynamic throttling threshold is decreased based on the equation above); and
increasing the throttling threshold when the system health status is determined to healthy (paragraph [0025]: the dynamic throttling module 125 adjusts determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is decreased representing healthy system, the dynamic throttling threshold is increased based on the equation above).

Regarding claim 11, Bastide discloses 
wherein the throttling threshold is decreased by a first factor when the system health status is determined to be unhealthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is increased representing unhealthy system, the dynamic throttling threshold is decreased based on the equation above).

Regarding claim 12, Bastide discloses 
wherein the throttling threshold is increased by a second factor when the system health status is determined to be healthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is decreased representing healthy system, the dynamic throttling threshold is increased based on the equation above).

Regarding claim 13, Bastide discloses 
wherein the throttling threshold is limited to a minimum throttling threshold (paragraph [0055]: With embodiments, if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold). With embodiments, if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... The minimum threshold and the maximum threshold may be set by a system administrator (e.g., based on a number of requests that the server 150a . . . 150n is to process in a unit of time, based on historic analysis of server performance or based on both of these factors).

Regarding claim 14, Bastide discloses 
wherein the throttling threshold is limited to a minimum throttling threshold (paragraph [0055]: With embodiments, if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold). With embodiments, if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... The minimum threshold and the maximum threshold may be set by a system administrator (e.g., based on a number of requests that the server 150a . . . 150n is to process in a unit of based on historic analysis of server performance or based on both of these factors).

Regarding claim 15, Bastide discloses 
wherein the first factor is a multiplicative factor (paragraph [0042]: the dynamic throttling module 125 determines a total SLO response time (SLORT) by adding up the number of requests multiplied by the SLO response times of the requests).

Regarding claim 16, Bastide discloses 
wherein the second factor is an additive factor (paragraph [0042]: the dynamic throttling module 125 determines a total SLO response time (SLORT) by adding up the number of requests multiplied by the SLO response times of the requests).

Regarding claim 17, Bastide discloses 
A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising (paragraph [0100]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
collecting system health parameters for a multi-tenant virtualized computing environment during a predetermined time interval; based on the collected system health parameters, determining a system health status of the multi-tenant virtualized computing environment; based on the system health status, determining a throttling threshold for service requests for the multi-tenant virtualized computing environment (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0026]: the dynamic throttling thresholds 130 are for HTTP requests or API requests and are interval based; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; paragraph [0080]: Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand);
applying the throttling threshold for further service requests for the multi-tenant virtualized computing environment during a subsequent time interval, determining an updated system health status of the multi-tenant virtualized computing environment based on system health parameters received during the subsequent time interval (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the ;
updating the throttling threshold based on the updated system health status; and applying the updated throttling threshold for the further service requests (paragraph [0056]: there is a different dynamic throttling threshold (i.e., a maximum number of requests) that may be processed for each request source depending on the server health; paragraph [0062]: Embodiments operate at a gateway layer and proactively notice a drop in server health and adjust the dynamic throttling thresholds at the gateway layer itself; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem).

Regarding claim 18, Bastide discloses 
further comprising computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising (paragraph [0100]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
decreasing the throttling threshold when the system health status is determined to unhealthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is increased representing unhealthy system, the dynamic throttling threshold is decreased based on the equation above); and
increasing the throttling threshold when the system health status is determined to healthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is decreased representing healthy system, the dynamic throttling threshold is increased based on the equation above).

Regarding claim 19, Bastide discloses 
wherein the throttling threshold is decreased by a first factor when the system health status is determined to be unhealthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is greater than one, then the dynamic throttling threshold is a minimum threshold (i.e., if response ratio >1, dynamic throttling threshold=minimum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is increased representing unhealthy system, the dynamic throttling threshold is decreased based on the equation above).

Regarding claim 20, Bastide discloses 
wherein the throttling threshold is increased by a second factor when the system health status is determined to be healthy (paragraph [0025]: the dynamic throttling module 125 adjusts the dynamic throttling thresholds 130 by observing the response times 134 from servers 150a . . . 150n on each request, determining the service health based on the response time 134, and adjusting the dynamic throttling thresholds 130 based on the service health; paragraph [0055]: if the response ratio is less than zero, then the dynamic throttling threshold is a maximum threshold (i.e., if response ratio <0, dynamic throttling threshold=maximum threshold) ... if the response ratio is between zero and one, then the dynamic throttling threshold is a an adjusted minimum threshold (i.e., if 0<response ratio <1, dynamic throttling threshold=minimum threshold+(1-response ratio)*maximum threshold; paragraph [0063]: embodiments throttle requests using dynamically adjusted throttling thresholds based on the current health of the cloud ecosystem; In other words, if the response ratio is decreased representing healthy system, the dynamic throttling threshold is increased based on the equation above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/15/2021